 



EXHIBIT 10.1

QUANTA SERVICES, INC. 2001 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

Grantee:

Address:


Number of Awarded Shares:

Date of Award:

Vesting of the Awarded Shares:

                  Date   No. Shares     Vested %  
Vest Date — 1
    0       33-1/3%
Vest Date — 2
    0       33-1/3%
Vest Date — 3
    0       33-1/3%
 
           
Total
    0       100%

      Quanta Services, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual whose name appears above (“Grantee"), pursuant to the
provisions of the Quanta Services, Inc. 2001 Stock Incentive Plan (As Amended
and Restated March 13, 2003) as amended from time to time in accordance with its
terms (the “Plan”), a restricted stock award (this “Award”) of shares (the
“Awarded Shares”) of its common stock, par value $0.00001 per share (the “Common
Stock”), effective as of the date of award as set forth above (the “Grant
Date”), upon and subject to the terms and conditions set forth in this
Restricted Stock Agreement (this “Agreement”) and in the Plan, which are
incorporated herein by reference. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

      1. EFFECT OF THE PLAN. The Awarded Shares granted to Grantee are subject
to all of the provisions of the Plan and of this Agreement, together with all
rules and determinations from time to time issued by the Committee and by the
Board pursuant to the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of
Grantee, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Grantee
hereunder, and this Award shall be subject, without further action by the
Company or Grantee, to such amendment, modification, restatement or supplement
unless provided otherwise therein.

 



--------------------------------------------------------------------------------



 



      2. GRANT. This Award shall evidence Grantee’s ownership of the Awarded
Shares, and Grantee acknowledges that he or she will not receive a stock
certificate representing the Awarded Shares unless and until the Awarded Shares
vest as provided in this Award and all tax withholding obligations applicable to
the Vested Awarded Shares (as defined below) have been satisfied. The Awarded
Shares will be held in custody for Grantee, in a book entry account with the
Company’s transfer agent, until the Awarded Shares have vested in accordance
with Section 3 of this Award. Upon vesting of the Awarded Shares, the Company
shall, unless otherwise paid by Grantee as described in Section 9(a) of this
Award, withhold that number of Vested Awarded Shares necessary to satisfy any
applicable tax withholding obligation of Grantee in accordance with the
provisions of Section 9(a) of this Award, and thereafter instruct its transfer
agent to deliver to Grantee all remaining Vested Awarded Shares. Grantee agrees
that the Awarded Shares shall be subject to all of the terms and conditions set
forth in this Agreement and the Plan, including, but not limited to, the
forfeiture conditions set forth in Section 4 of this Agreement, the restrictions
on transfer set forth in Section 5 of this Agreement and the satisfaction of the
Required Withholding as set forth in Section 9(a) of this Agreement.

      3. VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest if Grantee’s
Continuous Service is not interrupted during the period commencing with the
Grant Date and ending with the applicable date that such portion of the Awarded
Shares vests (each, a “Vesting Date”). Awarded Shares that have vested pursuant
to this Agreement are referred to herein as “Vested Awarded Shares” and Awarded
Shares that have not yet vested pursuant to this Agreement are referred to
herein as “Unvested Awarded Shares.” Subject to the provisions of Section 4 of
this Agreement, if Grantee’s Continuous Service is not interrupted prior to an
applicable Vesting Date, thirty-three and one-third (33-1/3%) of the awarded
Shares will vest on the first Vesting Date; an additional thirty-three and
one-third (33-1/3%) of the Awarded Shares will vest on the second Vesting Date;
and the remaining thirty-three and one-third (33-1/3%) of the Awarded Shares
will vest on the third Vesting Date, all as set forth on the first page of this
Agreement under the heading “Vesting of Awarded Shares.” Shares will vest on a
given date in the quarter in which they were granted and not necessarily on the
anniversary of the grant date. If an installment of the vesting would result in
a fractional Vested Awarded Share, such installment will be rounded to the next
higher or lower Awarded Share, as determined by the Company, except the final
installment, which will be for the balance of the Awarded Shares.

4. CONDITIONS OF FORFEITURE.

     (a) Upon any termination of Grantee’s Continuous Service (the “Termination
Date”) for any or no reason (other than due to Grantee’s death), including but
not limited to Grantee’s voluntary resignation or termination by the Company
with or without cause before all of the Awarded Shares become Vested Awarded
Shares, all Unvested Awarded Shares as of the Termination Date shall, without
further action of any kind by the Company or Grantee, be forfeited. Unvested
Awarded Shares that are forfeited shall be deemed to be immediately transferred
to the Company without any payment by the Company or action by Grantee, and the
Company shall have the full right to cancel any evidence of Grantee’s ownership
of such forfeited Unvested Awarded Shares and to take any other action necessary
to demonstrate that Grantee no longer owns such forfeited Unvested Awarded
Shares automatically upon such forfeiture. Following such forfeiture, Grantee
shall have no further rights with respect to such forfeited Unvested Awarded
Shares. Grantee, by his acceptance of the Award granted pursuant to this
Agreement, irrevocably grants to the Company a power of attorney to transfer
Unvested Awarded Shares that are forfeited to the Company and agrees to execute
any documents requested by the Company in connection with such forfeiture and
transfer. The provisions of this Agreement regarding transfers of Unvested
Awarded Shares that are forfeited shall be specifically performable by the
Company in a court of equity or law.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary in this Agreement, the
Unvested Awarded Shares shall become vested (i) on the death of Grantee during
Grantee’s Continuous Service or (ii) in accordance with the provisions of
Section 11(c) of the Plan relating to a Change in Control event.

      5. NON-TRANSFERABILITY. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise,
except only with respect to a transfer of title effected pursuant to Grantee’s
will or the laws of descent and distribution following Grantee’s death.
References to Grantee, to the extent relevant in the context, shall include
references to authorized transferees. Any transfer in violation of this
Section 5 shall be void and of no force or effect, and shall result in the
immediate forfeiture of all Unvested Awarded Shares.

      6. DIVIDEND AND VOTING RIGHTS. Subject to the restrictions contained in
this Agreement, Grantee shall have the rights of a stockholder with respect to
the Awarded Shares, including the right to vote all such Awarded Shares,
including Unvested Awarded Shares, and to receive all dividends, cash or stock,
paid or delivered thereon, from and after the date hereof. In the event of
forfeiture of Unvested Awarded Shares, Grantee shall have no further rights with
respect to such Unvested Awarded Shares. However, the forfeiture of the Unvested
Awarded Shares pursuant to Section 4 hereof shall not create any obligation to
repay cash dividends received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.

      7. CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during
the term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, the Unvested Shares shall be adjusted in accordance with the
provisions of Section 11(a) of the Plan. Any and all new, substituted or
additional securities to which Grantee maybe entitled by reason of Grantee’s
ownership of the Unvested Awarded Shares hereunder because of a capital
adjustment shall be immediately subject to the forfeiture provisions of this
Agreement and included thereafter as “Unvested Awarded Shares” for purposes of
this Agreement.

      8. REFUSAL TO TRANSFER. The Company shall not be required (i) to transfer
on its books any Unvested Awarded Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the Plan,
or (ii) to treat as owner of such Unvested Awarded Shares, or accord the right
to vote or pay or deliver dividends or other distributions to, any purchaser or
other transferee to whom or which such Unvested Awarded Shares shall have been
so transferred.

      9. TAX MATTERS.

     (a) The Company’s obligation to deliver Awarded Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements (the
“Required Withholding”). If the Company has not received from Grantee a
certified check or money order for the full amount of the Required Withholding
by 5:00 P.M. Central Standard Time on the date Awarded Shares become Vested
Awarded Shares, the Company shall withhold from the Vested Awarded Shares that
otherwise would have been delivered to Grantee a number of Vested Awarded Shares
necessary to satisfy Grantee’s Required Withholding, and deliver the remaining
Vested Awarded Shares to Grantee. The amount of the Required Withholding and the
number of Vested Awarded Shares to be withheld by the Company, if applicable, to
satisfy Grantee’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of the Vested Awarded
Shares as of 12:01 A.M. Central Standard Time on the applicable Vesting Date.
The obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

 



--------------------------------------------------------------------------------



 



     (b) Grantee acknowledges that the tax consequences associated with the
award are complex and that the Company has urged Grantee to review with
Grantee’s own tax advisors the federal, state and local tax consequences of this
Award. Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the fair market value of the Awarded Shares as of the
Vesting Date. Grantee also understands that Grantee may elect to be taxed at
Grant Date rather than at the time the Awarded Shares vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company. GRANTEE ACKNOWLEDGES THAT HE OR
SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE
WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

      10. ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement
constitute the entire agreement of the Company and Grantee (collectively, the
“Parties”) with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Parties with respect to
the subject matter hereof. If there is any inconsistency between the provisions
of this Agreement and of the Plan, the provisions of the Plan shall govern.
Nothing in the Plan and this Agreement (except as expressly provided therein or
herein) is intended to confer any rights or remedies on any person other than
the Parties. The Plan and this Agreement are to be construed in accordance with
and governed by the internal laws of the State of Texas, without giving effect
to any choice-of-law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Texas to the rights
and duties of the Parties. Should any provision of the Plan or this Agreement
relating to the Shares be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

      11. INTERPRETIVE MATTERS. Whenever required by the context, pronouns and
any variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of the Restricted Stock Award or this Agreement for
construction or interpretation.

      12. DISPUTE RESOLUTION. The provisions of this Section 12 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or
Grantee) arising out of or relating to the Plan and this Agreement. The Parties
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan and this Agreement by negotiation between individuals who have
authority to settle the controversy. Negotiations shall be commenced by either
Party by a written statement of the Party‘s position and the name and title of
the individual who will represent the Party. Within thirty (30) days of the
written notification, the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation within ninety
(90) days of the written notification of the dispute, either Party may file suit
and each Party agrees that any suit, action or proceeding arising out of or
relating to the Plan or this Agreement shall be brought in the United States
District Court for the Southern District of Texas (or should such court lack
jurisdiction to hear such suit, action or proceeding, in a Texas state court in
Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue

 



--------------------------------------------------------------------------------



 



for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 12
shall for any reason be held invalid or unenforceable, it is the specific intent
of the Parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

      13. NATURE OF PAYMENTS. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

      14. NON-SOLICITATION. In consideration for the grant of this Award,
Grantee hereby agrees that during Grantee’s Continuous Service and for one year
thereafter, Grantee shall not solicit any person who is an employee of the
Company or any Affiliate for the purpose or with the intent of enticing such
employee away from or out of the employ of the Company or any Affiliate.

      15. PAYMENT OF PAR VALUE. In connection with the issuance of the Awarded
Shares pursuant to this Agreement, the Board has determined that the Company has
received consideration of not less than the aggregate par value of the Awarded
Shares in the form of past services rendered by Grantee to the Company and/or
one or more Affiliates.

      16. AMENDMENT; WAIVER. This Agreement may be amended or modified only by
means of a written document or documents signed by the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

      17. NOTICE. Any notice of other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, addressed to the other
Party at its address as shown beneath its signature in this Agreement, or to
such other address as such Party may designate in writing from time to time by
notice to the other Party in accordance with this Section 17.

      IN WITNESS WHEREOF, this Award has been executed as of the date first
above written.

     
QUANTA SERVICES, INC.
 
   
 
   
By:
   

   
 
   

  Name:  John R. Colson
 
   

  Title:    Chairman of the Board and Chief Executive Officer
 
   
Address:
  1360 Post Oak Boulevard, Suite 2100

  Houston, TX 77056-3023



--------------------------------------------------------------------------------



 



     GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED
STOCK AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL,
ONLY DURING THE PERIOD OF GRANTEE'S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD). GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR
CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE. Grantee acknowledges receipt of a
copy of the Plan, represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Restricted Stock Award subject to all
of the terms and provisions hereof and thereof. Grantee has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Grantee hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved in accordance with Section 12 of this Agreement. Grantee further agrees
to notify the Company upon any change in the address for notice indicated in
this Agreement.

              ACCEPTED:        
 
           
Dated:
 
  Signed:  

 
           
 
                    Social Security No.:

 
           
 
            The Optionee acknowledges receipt of a copy of the Plan, represents
that he or she is familiar with the terms and provisions thereof, and hereby
rejects this grant.
 
            REJECTED:

 
           
Dated:
 
  Signed:  

 
           
 
                    Social Security No.:


 